                                                                     Eastern District of Kentun1rn-
                     UNITED STATES DISTRICT COURT                          f: I l £ D            WV
                    EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT ASHLAND                         MAY 2 8 2019
                                                                            AT ASHLAND
ANTWANEJ.RHODES,                          )                          C   R013ERT fl. CARR
                                          )                           LERK U.S. DISTRICT COURT

      Petitioner,                         )      Case No. 0:19-cv-047-HRW
                                          )
V.                                        )
                                          )
UNITED STATES OF AMERICA,                 )     MEMORANDUM OPINION
                                          )         AND ORDER
      Respondent.                         )

                               *** *** *** ***
      Petitioner Antwane J. Rhodes is confined at the Federal Correctional

Institution in Ashland, Kentucky. Proceeding without an attorney, Rhodes has filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in which he

challenges the calculation of his sentence. [D. E. No. 1]. This matter is before the

Court on initial screening pursuant to 28 U.S.C. § 2243. See Alexander v. Northern

Bureau ofPrisons, 419 F. App 'x 544, 545 (6th Cir. 2011 ).

      In 2012, Rhodes pied guilty to conspiracy to distribute and possess with the

intent to distribute over 1,000 kilograms of marijuana in violation of 21 U.S.C. §§

841 and 846, as well as money laundering in violation of 18 U.S.C. § 1956.

The trial court then sentenced Rhodes to 120 months in prison. See United States v.

Antwane J Rhodes, No. 2:12-cr-122-MHW (S.D. Ohio 2013). Rhodes is currently

projected to be released from the custody of the Federal Bureau of Prisons (BOP) on
March 28, 2020. See BOP Inmate Locator, https://www.bop.gov/inmateloc/ (last

visited on May 28, 2019).

      Rhodes has now filed a§ 2241 petition, and he argues that, in light ofthe First

Step Act of 2018, the BOP should immediately recalculate his sentence to allow him

to take advantage of amendments affecting the manner in which good conduct time

credits are calculated. The First Step Act, which was enacted on December 21, 2018,

amended 18 U.S.C. § 3624(b)(l) to change the manner in which credits are

calculated by increasing the maximum allowable good conduct time from 4 7 to 54

days per year. According to Rhodes, the changes made by the First Step Act would

result in him receiving "an additional 70 days of good time credits ... , advanc[ing]

his Projected Release date of March 28, 2020 to January 21, 2020." [D.E. No. 1 at

1]. Among other things, Rhodes seeks an order directing the BOP to recalculate his

time in accordance with the amendments of the First Step Act. [Id. at 13].

      The Court will deny Rhodes's petition for two reasons.           First, Rhodes

indicates that he has not taken steps to formally exhaust his administrative remedies

within the BOP, claiming that "[t]here is no requirement that Petitioner exhaust

administrative remedies within the BOP before seeking relief from this Court." [Id.

at 11]. The United States Court of Appeals for the Sixth Circuit, however, has

repeatedly made it clear that a prisoner must fully exhaust his remedies within the

BOP before he may seek habeas relief under§ 2241. See, e.g., Luedtke v. Berkebile,


                                          2
704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast Ohio Correctional Center,

473 F.3d 229, 231-33 (6th Cir. 2006). This exhaustion requirement ensures that the

agency has an opportunity to review and revise its actions before litigation is

commenced. This preserves judicial resources as well as administrative autonomy

and also ensures that a court reviewing the agency's final action does so based upon

a developed and complete evidentiary record. See Noriega-Lopez v. Ashcroft, 335

F. 3d 874, 881 (9th Cir. 2003); Moscato v. Fed. Bureau of Prisons, 98 F.3d 757,

761-62 (3d Cir. 1996). In this case, the BOP may ultimately award Rhodes the credit

he seeks. Nevertheless, he must first provide prison officials notice of the problem

so that they have the opportunity to resolve the matter and potentially avoid

litigation.

       Second, even if Rhodes had exhausted his administrative remedies, the Court

would deny the relief sought. Rhodes is correct that Section 102(b)( 1) of the First

Step Act of 2018, Public Law 115-391, amended 18 U.S.C. § 3624(b) to permit

federal inmates to earn 54 days of good conduct time for each year of the sentence

imposed, effectively abrogating Barber v. Thomas, 560 U.S. 474 (2010). However,

this provision has not yet taken effect. Section 102(b)(2) of the Act provides that

the amendments made in subsection 102(b) take effect only when the Attorney

General completes the "risk and needs assessment system" required by Section

l0l(a). And Section 10l(a) does not require completion of the system until 210 days


                                         3
after the Act's enactment.     Thus, Section 102(b)(1) will not take effect until

approximately July 2019.

      Although Rhodes may be frustrated with this process, this Court applies the

law as it is written. As another federal court recently put it, "Congress chose to delay

the implementation of the First Step Act's amendments until the Attorney General

could complete the risk and needs assessment. The Court has no power to rewrite

or disregard the statute in order to accommodate Petitioner's situation." Shah v.

Hartman, No. l :18-cv-7990 at Record No. 12 at 4 (N.D. Ill. Jan. 3, 2019).

      For the reasons outlined above, Rhodes has failed to establish a right to habeas

relief. Accordingly, it is hereby ORDERED as follows:

       1. Rhodes's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [D. E. No. 1] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      This t h ~ y , 2019.


                                                          ~   Signed By:
                                                              flenry R. Wilhoit, Jc,
                                                              United States District Judge




                                           4
